Title: From Benjamin Franklin to John Franklin, 3 April 1755
From: Franklin, Benjamin
To: Franklin, John


Dear Brother
Philada. April 3. 55
Your Commissioner or Agent Mr. Quincey has done Wonders here. He has executed his Commission extreamly well, and obtained yesterday a Vote for £10,000 in Provisions for your New England Forces, which will be rendered effectual without the Necessity of the Governor’s Assent to a Law for the purpose.
Govr. Shirley is not yet come, but daily expected.
My Love to all New England. I am in haste Your affectionate Brother
B Franklin
